STOCK PURCHASE AGREEMENT


      This STOCK PURCHASE AGREEMENT is entered into as of June 4, 2014 (this
"Agreement") by Air Industries Group, a Nevada corporation (“Buyer”), and
Richard Rand and Peter Rand, the shareholders (collectively, “Shareholders,"
individually, a “Shareholder”) of Eur-Pac Corporation, a New York corporation
(the "Company").


RECITALS


      WHEREAS, Shareholders own100 shares of common stock, no par value, of the
Company (the "Shares"), which constitute one hundred percent (100%) of the
issued and outstanding shares of capital stock of the Company; and


      WHEREAS, Buyer desires to purchase the Shares from Shareholders and
Shareholders desire to sell the Shares to Buyer, on the terms and conditions set
forth in this Agreement.


      NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


ARTICLE 1
DEFINITIONS


      As used herein the following terms shall have the following meanings and
shall include in the singular number the plural and in the plural number the
singular unless the context otherwise requires (capitalized terms not defined in
this Article 1 shall have the meanings ascribed to such terms elsewhere in this
Agreement):


      "Affiliate" means, as to a Person, any other Person that, directly or
indirectly, through one or more intermediaries controls, is controlled by or is
under common control with the first-mentioned Person.


      "Affiliated Group" with respect to any Person, means any other Person in
which such Person has, directly or indirectly or through one or more
intermediaries, an ownership interest or the right to counsel the business
affairs or operations of that Person by contract, agreement or otherwise.


      "Assets" means all of the assets of the Company including, without
limitation, any and all assets reflected in the Financial Statements, with such
additions thereto and deletions therefrom as have occurred or shall occur in the
ordinary course of business between the Cut-Off Date and the Closing.


      "Business" means the business currently being conducted by the Company.


      "Code" means the Internal Revenue Code of 1986, as amended.


      “Contract" shall mean any agreement, contract, obligation, promise,
undertaking, indenture, mortgage, policy, arrangement, or instrument, including
any amendment thereto, fixed or contingent, written or oral, expressed or
Implied, which cannot be terminated by the Company without cause on no more than
30 days notice and without liability to the Company in excess of $10,000.


      "Environmental Damages" means all claims, judgments, damages (other than
special or consequential damages), losses, penalties, fines, liabilities,
encumbrances, liens, costs and expenses of defense of a claim, and costs and
expenses of reporting, investigating, removing and/or remediating Hazardous
Materials, of whatever kind or nature, contingent or otherwise, matured or
unmatured, foreseeable or unforeseeable, including reasonable attorneys' fees
and disbursements and consultants' fees, any of which are incurred at any time
arising out of, based on or resulting from: (i) the presence or release of
Hazardous Materials in or into the environment, on or prior to the Closing Date,
in violation of applicable Environmental Laws upon, beneath or from any real
property or other location (whether or not owned by the Company) where the
Company conducted operations or generated, stored, sent, transported or disposed
of Hazardous Materials; or (ii) any violation of Environmental Laws by the
Company on or prior to the Closing Date. Environmental Damages attributable to
any individual shall include only that portion of any punitive damages assessed
against the Company as direct result of actions taken by or omissions of that
individual.
 
 
1

--------------------------------------------------------------------------------

 
 
      "Environmental Laws" shall mean any and all federal, state, local and
foreign statutes, laws, codes, regulations, ordinances, rules, judgments,
injunctions, orders, decrees, permits, franchises or licenses relating
to  pollution, hazardous substances, hazardous wastes, petroleum or otherwise
relating to protection of the environment, natural resources or human health,
including but not limited to: the Clean Air Act; Clean Water Act; Resource
Conservation and Recovery Act ("RCRA"); Comprehensive Environmental Response,
Compensation, and Liability Act ("CERCLA"); Emergency Planning and Community
Right-to-Know Act; Federal Insecticide, Fungicide and Rodenticide Act; Safe
Drinking Water Act; Toxic Substances Control Act; Hazardous Materials
Transportation Act; Occupational Safety and Health Act; and Endangered Species
Act of 1973, each as amended.


      "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.


      "GAAP" means United States generally accepted accounting principles.


      "Governmental Body" means any federal, state, local, municipal, foreign,
or other government, or governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal).


      "Hazardous Materials" means any substance in amounts and concentrations
that: (i) require reporting, investigation, removal or remediation under any
Environmental Law; (ii) are regulated as a "hazardous waste," "hazardous
substance" or "pollutant" or "contaminant" under any Environmental Law; (iii)
causes a nuisance, trespass or other tortuous condition or poses a hazard to the
health or safety of persons; or (iv) contains gasoline, diesel fuel or other
petroleum fuels, PCBs, asbestos or urea formaldehyde foam insulation.


      "IRS" means the Internal Revenue Service.


      "Knowledge" a Person will be deemed to have "Knowledge" of a particular
fact or other matter if (a) such person is actually aware of such fact or other
matter or (b) a prudent individual in the position of the Chief Executive
Officer or Chief Financial Officer of the Company could reasonably be expected
to become aware of such fact or other matter in the course of performing his
duties on behalf of the Company. "Knowledge" with respect to the Shareholders
shall mean the Knowledge of Peter Rand and Richard Rand, the shareholders,
officers and directors of the Company.


      "Legal Requirement" means any applicable federal, state, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty.


      "Liability" means any liability (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including (without limitation) any liability for Taxes.


      "Material Adverse Change" means any change or effect that, individually or
in the aggregate, is materially adverse to the business, financial condition, or
results of operations of the Company or Buyer, as the case may be, other than
changes or effects arising out of (i) general economic conditions; (ii) general
conditions in the aviation and aerospace industry; (iii) financial markets; (iv)
the entering into or public disclosure of this Agreement or the transactions
contemplated hereby and (v) changes in the law and applicable rules and
regulations.


      "Ordinary Course of Business" means the ordinary course of business of the
Company consistent with past practice.


      "Permits" shall mean any and all licenses, permits, orders or approvals of
any federal, state, local or foreign governmental or regulatory body necessary
for the operation of the Business by the Company as presently conducted.


      "Person" means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other legal entity.
 
 
2

--------------------------------------------------------------------------------

 
 
      "Regulatory Approvals" shall mean all regulatory approvals, exemptions,
lapses of waiting periods, written opinions or other actions by the federal,
state and local governmental authorities necessary for the consummation of the
transactions contemplated by this Agreement.


      "Release" shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the environment of any Hazardous Material (including the abandonment or
discarding of barrels, containers, and other closed receptacles containing any
Hazardous Material).


      "Security Interest" means any mortgage, pledge, lien, encumbrance, charge,
or other security interest, other than (a) mechanic's, materialmen's and similar
liens, (b) liens for Taxes not yet due and payable or for Taxes that the
taxpayer is contesting in good faith through appropriate proceedings, (c)
purchase money liens and liens securing rental payments under capital lease
arrangements, (d) in the case of real property, rights of way, building use
restrictions, variances and easements, provided the same do not in any material
respect interfere with the Company's operation of the Business and (e) other
liens arising in the Ordinary Course of Business and not incurred in connection
with the borrowing of money.


      "Subsidiary" of an entity shall mean any entity of which more than 50% of
the outstanding voting capital stock or the power to elect a majority of the
Board of Directors or other governing body of such entity (irrespective of
whether at the time capital stock of any other class or classes of such entity
shall or might have voting power upon the future occurrence of any contingency)
is at the applicable time directly or indirectly owned, controlled or held by
such entity, or by such entity and one or more other subsidiaries of such
entity, or by one or more other subsidiaries of such entity.


      "Tax Return" includes any material report, statement, form, return or
other document or information required to be supplied by a federal, state, local
or foreign taxing authority in connection with Taxes.


      "Tax" or "Taxes" means any federal, state, local and foreign income or
gross receipts tax, alternative or add-on minimum tax, sales and use tax,
customs duty and any other tax, charge, fee, levy or other assessment including
property, transfer, occupation, service, license, payroll, franchise, excise,
withholding, ad valorem, severance, stamp, premium, windfall profit, employment,
rent or other tax, governmental fee or like assessment or charge of any kind,
together with any interest, fine or penalty thereon, addition to tax, additional
amount, deficiency, assessment or governmental charge imposed by any federal,
state, local or foreign taxing authority.


      "Transaction Documents" means this Agreement, the Escrow Agreement, the
Lease and the Consulting Agreements.
 
ARTICLE 2
SALE AND PURCHASE OF SHARES


Section 2.1. Purchase and Sale of Shares.


      In exchange for the consideration specified herein, and upon and subject
to the terms and conditions of this Agreement, Buyer hereby purchases from
Shareholders, and Shareholders hereby sell, assign, and deliver to Buyer, all
right, title and interest in and to the Shares.  The aggregate consideration
payable by Buyer to Shareholders for the Shares shall be (i) one million six
hundred thousand ($1,600,000) dollars subject to adjustment as described below
and (ii) 20,000 shares of the common stock of Buyer (the “Buyer
Shares”).  Unless otherwise directed, Buyer will pay or deliver one-half of the
aggregate consideration to each Shareholder as he shall direct.


Section 2.2.  Delivery of Possession and Instruments of Transfer; Purchase Price


          At the Closing (as hereinafter defined), Shareholders shall sell,
assign and deliver to Buyer, against (i) payment of one million five hundred
thousand ($1,500,000) dollars of the Purchase Price by wire transfer to accounts
designated by Shareholders prior to Closing and (ii) delivery of certificates
representing the Buyer Shares, certificates representing the Shares, duly
endorsed in blank or accompanied by duly executed stock powers with signatures
guaranteed or notarized, and such other instruments of transfer reasonably
requested by Buyer for consummation of the transactions contemplated under this
Agreement and as are necessary to vest in Buyer, title in and to the Shares,
free and clear of any Security Interest, claims or restrictions, other than
restrictions imposed by federal or applicable state securities laws.  The
balance of the Purchase Price, one hundred thousand ($100,000) dollars (the
“Escrow Funds”) shall be delivered to Eaton & Van Winkle LLP, as escrow agent,
in accordance with the Escrow Agreement in the form agreed by Shareholders,
Buyer and the Escrow Agent, to secure Shareholders' obligations to indemnify
Buyer pursuant to the terms hereof and in the event the Purchase Price is
adjusted as provided below.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.3 Purchase Price Adjustment


No later than sixty days from the Closing Date, Buyer and Shareholders shall
confirm the amount of the “Adjusted Working Capital” (the “Closing Date Adjusted
Working Capital”) of the Company as of the Closing Date.  If the Closing Date
Adjusted Working Capital is in excess of the Adjusted Working Capital of the
Company as of March 31, 2014, that is $115,763 (the “Target”), Buyer shall pay
the excess to Shareholders within ten (10) days of such determination.  If the
Target exceeds the Closing Date Adjusted Working Capital, Buyer shall first be
entitled to receive the excess out of the Escrow Funds and, if the excess
exceeds $100,000, Shareholders shall pay the same to Buyer within ten (10) days
of such determination.


For purposes of this Agreement, the Adjusted Working Capital of the Company
means the excess of (i) the Company’s Total Current Assets other than those
assets denominated as line items 1007 (cash-money market – Chase Bank), 1252 UBS
Strategic Advisor, 1255 David Lerner Ass, 1257 JP Morgan Brokerage and 1200
Investments – Other  in the records of the Company over (ii) the Company’s
Current Liabilities and any amounts the Company must pay pursuant to severance
amounts payable as a consequence of the transaction contemplated hereby.  For
the avoidance of doubt, the calculation of Adjusted Working Capital as of March
31, 2014, is annexed hereto as Exhibit 2.3 and the Target is $399,326 as
indicated thereon.
 
ARTICLE 3
CLOSING


Section 3.1. Date, Time and Place of Closing.


      The closing of the transactions contemplated by this Agreement (the
"Closing") will take place  on June 4, 2014. The time and date of the Closing is
referred to as the "Closing Date".  Notwithstanding that the Closing shall take
place on June 4th, the Closing shall be deemed effective and all calculations,
such as Adjusted Working Capital shall be as of midnight May 31/June 1, 2014.
 
Section 3.2. Required Documents; Escrow.


      All certificates, instruments, agreements, consents, approvals and other
documents required by Article 8 as conditions to the Closing, and all
appropriate receipts, will be delivered to Buyer and Shareholders at the
Closing.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS


      As an inducement to Buyer to enter into this Agreement and perform its
obligations hereunder, Shareholders represents and warrants to Buyer as of the
date hereof (or if an earlier date as specified in such representation and
warranty, as of such earlier date):


Section 4.1. Organization, Good Standing, Power


      The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Connecticut. The Company has the
corporate power and authority to own, lease and operate its assets and to carry
on the Business as now being conducted. The Company is authorized or licensed to
do business as a foreign corporation and is in good standing in each of the
jurisdictions set forth on Schedule 4.1. The minute books, stock ledgers and
stock transfer records of the Company will be furnished to Buyer for review.
Except as set forth on Schedule 4.1, such minute books contain the minutes of
all meetings of Shareholders and board of directors of the Company and copies of
all actions taken by consent of Shareholders and directors of the Company.
Except as set forth in Schedule 4.1, all such meetings were duly called and
held, and a quorum was present and acting throughout each such meeting, and all
such consents were duly executed by all parties thereto.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.2. Certificate of Incorporation and By-Laws.


      Correct and complete copies of the Certificate of Incorporation (the
"Certificate of Incorporation") and By-laws (the "By-laws") of the Company, in
each case as amended to date will be made available to Buyer.


Section 4.3. Capital Stock.


      (a) The Company has authorized capital stock consisting solely of 200
shares of common stock, no par value (“Common Stock”), of which 100 shares are
issued and outstanding,  and all of which are duly authorized, validly issued,
fully paid, non-assessable, and were issued in compliance with all federal and
applicable state securities laws.   No person to whom any share was issued and
no person claiming through any such person has any claim against the Company in
respect of any such issuance, including any claim based upon an alleged
misstatement of fact in connection with such issuance or an omission to state a
material fact necessary to make the statements of fact stated in connection with
such issuance not misleading.
 
 
      (b) There are no outstanding offers, options, warrants, rights, calls,
commitments, obligations (verbal or written), conversion rights, plans or other
agreements (conditional or unconditional) of any character providing for or
requiring the sale, purchase or issuance of the Shares or of any other shares of
capital stock or securities of the Company.




Section 4.3. Shares.


     Richard Rand and Peter Rand have good, valid and marketable title to fifty
(50) and fifty (50) shares, respectively, of the issued and outstanding shares
of the Company’s Common Stock (the “Shares”), free and clear of any covenant,
condition, restriction, voting arrangement, charge, Security Interest, option or
adverse claim, other than restrictions on transfer under federal and applicable
state securities laws. Upon delivery of certificates representing the Shares and
payment of the Purchase Price, Buyer will acquire good and marketable title to
the Shares, free and clear of any Security Interest, restrictions or claims.


Section 4.5. Subsidiaries, Divisions and Affiliates.


      The Company has no Subsidiaries and does not own or have any rights to any
equity interest, directly or indirectly, in any corporation, partnership, joint
venture, firm or other entity.


Section 4.6. Authorization.


     Each Shareholder possesses the legal right and capacity to execute, deliver
and perform this Agreement, without obtaining any approval, authorization,
consent or waiver or giving any notice. Shareholders have taken all action, if
any, required by applicable law, the Company's Certificate of Incorporation,
By-laws or otherwise, required to be taken to authorize the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby. This Agreement and all other Transaction Documents to which Shareholders
or the Company is a party have been, or will be, duly executed and delivered by
Shareholders or the Company, as the case may be, and constitute the legal, valid
and binding obligations of the Shareholders or the Company, as the case may be,
enforceable against such party in accordance with their respective terms, except
to the extent such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, receivership, fraudulent conveyance or similar laws
affecting or relating to the enforcement of creditors' rights generally, and by
equitable principles (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.7. Effect of Agreement.


      Except as set forth in Schedule 4.7, the execution, delivery and
performance of this Agreement by Shareholders and the sale of the Shares
contemplated hereby, will not, with or without the giving of notice and the
lapse of time, or both, (a) violate any provision of law, statute, rule,
regulation or executive order to which the Company, Shareholders or the Business
is subject; (b) violate any judgment, order, writ or decree of any court
applicable to the Company, Shareholders or the Business; or (c) result in the
breach of or conflict with any term, covenant, condition or provision of, or,
constitute a default under, or result in the creation or imposition of any
Security Interest upon any of the Assets or Shares pursuant to the Certificate
of Incorporation or the By-laws, or any commitment, contract or other agreement
or instrument, including any of the Contracts, to which the Company is a party
or by which any of the Assets or Shares are bound.


Section 4.8. Governmental and Other Consents.


      Except as set forth on Schedule 4.8, (i) no notice to, consent,
authorization or approval of, or exemption by, any governmental or public body
or authority is required in connection with the execution, delivery and
performance by Shareholders of this Agreement or any other Transaction Documents
to which Shareholders or the Company is a party, or the taking of any action
herein contemplated; and (ii) no notice to, consent, authorization or approval
of, any Person under any agreement, arrangement or commitment of any nature to
which either Shareholder is party, or by which the Shares or Assets are bound by
or subject to, or from which the Company receives or is entitled to receive a
benefit, is required in connection with the execution, delivery and performance
by Shareholders or the Company of this Agreement or any other Transaction
Documents to which Shareholders or the Company is a party, or the taking of any
action herein contemplated.  The sale of the Shares as contemplated hereby will
not result in the lapse, termination or forfeiture of any license, customer
certification or approval required to be maintained by the Company in order for
it to be a supplier to any of its customers.


Section 4.9. Financial Statements.


(a)       Copies of the audited Balance Sheets, Income Statements and Cash Flow
Statements of the Company as of, and for the fiscal years ended, December 31,
2013 ("FY 13") and December 31, 2012 ("FY 12") (the " Annual Financial
Statements") and unaudited Balance Sheets, Income Statements and Cash Flow
Statements at and for the three months ended as of March 31, 2014 (the “Interim
Financials,” collectively with the Annual Financial Statements, the “Financial
Statements”), have been made available to Buyer and have been prepared from the
books and records of the Company on a consistent basis.  March 31, 2014 is
referred to herein as the "Cutoff Date." The Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis (except, in the
case of Interim Financials, for the absence of footnotes) and fairly present in
all material respects the financial position, results of operations and cash
flows of the Company as of the dates and for the periods presented therein.
 
Section 4.10. No Undisclosed Liabilities.


      Except as set forth in Schedule 4.10, the Company has no liabilities or
obligations of any nature required to be disclosed in financial statements
prepared in accordance with GAAP (whether known and whether absolute, accrued,
contingent or otherwise) and, to Shareholders' Knowledge there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in any material liabilities to the Company, other than those that are
reflected or reserved against in the balance sheets contained in the Financial
Statements for March 31, 2014, and those incurred in the Ordinary Course of
Business since the Cutoff Date.


Section 4.11. Absence of Certain Changes or Events.


      Since the Cutoff Date, the Company has used commercially reasonable
efforts to preserve the business organization of the Company intact, to keep
available to the Company the services of all current officers and employees of
the Company and to preserve the goodwill of the suppliers, customers, employees
and others having business relations with the Company as of such date and has
operated the business in substantially in the ordinary course.  In particular,
except for such dividends and other distributions since the Cutoff Date as have
been disclosed to Buyer, the Company has managed its cash, ordered supplies and
materials, collected its receivables and paid its payables on a basis consistent
with its historical practices.
 
 
6

--------------------------------------------------------------------------------

 
 
      Except as set forth on Schedule 4.11, since the Cutoff Date, the Company
has not suffered any Material Adverse Change in its assets, business, financial
condition or results of operation, nor have any events occurred that have had,
or might reasonably be expected to have, a material adverse effect on the
financial condition or results of operations of the Company, taken as a whole.
Except as set forth on Schedule 4.11, since the Cutoff Date, the Company has not
(a) incurred damage to or destruction of any Asset or Assets in the aggregate
having a replacement cost in excess of $15,000, whether or not covered by
insurance; (b) incurred any obligation or liability (fixed or contingent) not in
the ordinary course of business in excess of $15,000 other than commitments made
in connection with the acceptance of purchase orders or the ordering of supplies
in the ordinary course of business; (c) made or entered into contracts or
commitments to make any capital expenditures in excess of $15,000; (d)
encumbered any of the Assets with any Security Interest, other than Security
Interests imposed by operation of law; (e) sold, transferred or leased any Asset
or Assets outside of the Ordinary Course of Business individually or in the
aggregate having a replacement cost in excess of $15,000, or canceled or
compromised any receivable or material claims, except in each case, for the sale
of inventory in the ordinary course of business; (f) sold, assigned, transferred
or granted any rights under or with respect to any licenses, agreements,
patents, inventions, trademarks, trade names, copyrights or formulae or with
respect to know-how or any other intangible asset owned by the Company; (g)
amended or terminated any material Contracts; (h) waived or released any other
rights of material value to the Company; (i) declared or paid any dividend on
its capital stock, or set apart any money for distribution to or for its
Shareholders, other than salary and reimbursement of expenses in amounts and
amounts disclosed to Buyer; (j) entered into, or amended the terms of, any
employment or consulting agreement so as to cause such agreement to not be
terminable by the Company on less than 30-days notice without material liability
to the Company; or (k) incurred any indebtedness for borrowed money or
guaranteed any indebtedness of another Person.


Section 4.12. Title to Assets; Absence of Liens and Encumbrances.


      The Company has good and marketable title to, and owns outright, the
Assets, free and clear of all Security Interests, other than those disclosed in
the Financial Statements and those set forth in Schedule 4.12 (the "Permitted
Encumbrances"). The leases and other agreements or instruments under which the
Company holds, leases or is entitled to the use of any real or personal property
are in full force and effect and are set forth in Schedule 4.12. The Company
enjoys peaceable and undisturbed possession under all such leases. All Assets
are in material conformance with applicable zoning and other laws, ordinances,
rules and regulations; and no notice of violation of any law, ordinance, rule or
regulation thereunder has been received by the Company or Shareholders.


      The Company owns no real property. Schedule 4.12 sets forth the address of
the premises occupied by the Company (the “Premises”). The Company will make
available to Buyer true and complete copies of all leases, licenses or other
occupancy agreements, including amendments and supplements thereto, to which the
Company is a party respecting any real property and all other instruments
granting such leasehold interests, rights, options or other interests. Except as
set forth in Schedule 4.12, all buildings, structures, appurtenances and
material items of machinery, equipment and other material tangible assets used
by the Company in the conduct of the Business are in reasonably good operating
condition and repair, ordinary wear and tear excepted, are usable in the
Ordinary Course of Business and are adequate and suitable for the uses to which
they are being put.


Section 4.13. Equipment.


      Set forth on Schedule 4.13 is (i) a correct and complete list and
description of all items of equipment used in the Business having individually a
fair market value of $15,000 or more as of the Cutoff Date, (ii) a list of all
items of equipment having a fair market value of $15,000 or more disposed of
since the Cutoff Date, and (iii) a description of all items of equipment
acquired since the Cutoff Date, at a cost in excess of $15,000 (collectively,
the "Equipment").


Section 4.14. Insurance.


      Except for the claim noted on Schedule 4.14, there are no outstanding or
unsatisfied written requirements imposed or made by any of the Company's current
insurance companies with respect to current policies covering any of the Assets,
or by any governmental authority requiring or recommending, with respect to any
of the Assets, that any repairs or other work be done on or with respect to, or
requiring or recommending any equipment or facilities be installed on or in
connection with, any of the Assets. On Schedule 4.14 is set forth a correct and
complete list of (a) all currently effective insurance policies and bonds
covering the Assets or the Business, and (b) for the three-year period ending on
the date hereof, (i) all accidents, casualties or damage occurring on or to the
Assets or relating to the Business which resulted in claims individually in
excess of $15,000, and (ii) claims for product liability, damages, contribution
or indemnification and settlements (including pending settlement negotiations)
resulting therefrom which individually are in excess of $15,000. There are no
pending or threatened terminations or premium increases with respect to any of
the policies or bonds on Schedule 4.14 other than premium increases in the
Ordinary Course of Business, and there is no condition or circumstance
applicable to the Business, other than the sale of the Shares pursuant to this
Agreement, which could reasonably be expected to result in such termination or
increase other than premium increases in the Ordinary Course of Business. The
Company is in compliance with all material conditions contained in such policies
or bonds, except for noncompliance which, individually or in the aggregate,
would not be reasonably expected to have a material adverse effect on the
Business.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 4.15. Agreements, Arrangements


      (a) Except for open purchase orders in the ordinary course of business,
agreements which may be terminated on no more than 30 days notice at a cost to
the Company of less than $15,000 each, and as set forth on Schedule 4.15, the
Company is not a party to, nor are the Assets subject to or bound by any:


            (i) lease agreement (whether as lessor or lessee) where the annual
obligation of the Company exceeds $15,000;


            (ii) license agreement, assignment or contract (whether as
licensor  or licensee, assignor or assignee) relating to trademarks, trade
names,  patents, or copyrights (or applications therefore), unpatented designs
or processes, formulae, know-how or technical assistance, or other  proprietary
rights, other than agreements relating to off-the-shelf software used in the
conduct of the Business;


            (iii) agreement with any banks or other persons, for the borrowing
or lending of money or payment or repayment of draws on letters of credit or
currency swap or exchange agreements (other than purchase money security
interests which may, under the terms of invoices from its suppliers, be granted
to suppliers with respect to goods so purchased);


            (iv) agreement granting any person a Security Interest on any of the
Assets, including, without limitation, any factoring or agreement for the
assignment of receivables or inventory, other than in the Ordinary Course of
Business;


(v) agreement, contract or order with any buying agent, supplier or other Person
involved in the acquisition of supplies with an annual cost to the Company in
excess of $15,000;


            (vi) non-competition, secrecy or confidentiality agreements, or
another agreement restricting the Company from doing business anywhere in the
world;


            (vii) agreement or other arrangement for the sale of goods or
services to any third party (including the government or any other governmental
authority) in annual amounts in excess of $15,000;


            (viii) agreement with any distributor, dealer, leasing company,
sales  agent or representative;


            (ix) agreement, contract or order with any manufacturer, leasing
company, broker, supplier or customer (including those agreements which allow
discounts or allowances or extended payment terms), where the annual obligation
of the Company is more than $15,000;


            (x) agreement guaranteeing, indemnifying or otherwise
becoming  liable for the obligations or liabilities of another Person;


            (xi) advertising, publication or printing agreement; and
 
 
8

--------------------------------------------------------------------------------

 
 
            (xv)  agreement giving any party the right to renegotiate or require
a reduction in prices to be paid or the repayment of any amount previously paid,
to the Company.


      Correct and complete copies of all items required to be shown on Schedule
4.15 and of all Contracts have been delivered or made available to Buyer prior
to the date hereof.


      (b) Each of the Contracts is valid, in full force and effect and
enforceable in accordance with its terms, except to the extent such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, receivership, fraudulent conveyance or similar laws affecting or
relating to the enforcement of creditors' rights generally, and by equitable
principles (regardless of whether enforcement is sought in a proceeding in
equity or at law).


      (c) Except for open purchase orders and as set forth on Schedule 4.15, the
Company has fulfilled, or has taken all action reasonably necessary to enable it
to fulfill when due, all of its respective obligations under the Contracts.
Furthermore, there has not occurred any default or any event which with the
lapse of time or the election of any person other than the Company or
Shareholders, will become a default under any of the Contracts, except for such
defaults, if any, which have been indicated on Schedule 4.15.


Section 4.16. Patents, Trademarks, Copyrights.


      Schedule 4.16 sets forth (i) the registered and beneficial owner and the
expiration date, to the extent applicable, for each patent or trademark
("Right") owned or used by the Company and (ii) the product, service, or
products or services of the Company which make use of, or are sold, licensed or
made under, each such Right. All of the Rights are included in the Assets and
constitute all Rights necessary for the conduct of the Business by the Company.
Except as set forth on Schedule 4.16, neither any of Shareholders nor the
Company has sold, assigned, transferred, licensed, sub-licensed or conveyed the
Rights, or any of them, or any interest in the Rights, or any of them, to any
Person, and the Company has the entire right or right, title and interest (free
and clear of all Security Interests) in and to the Rights owned or used by the
Company to conduct the Business. To Shareholders' Knowledge, neither the
validity of the Rights, nor the use thereof by the Company, is the subject of
any pending or threatened opposition, interference, cancellation, nullification,
conflict, concurrent use, litigation or other proceeding. To Shareholders'
Knowledge, the conduct of the Business as currently operated, and the use of the
Assets does not conflict with, or infringe upon, any legally enforceable rights
of third parties.


Section 4.17. Permits.


      Set forth on Schedule 4.17 is a complete list of all Permits issued to the
Company (the "Company Permits"). The Permits set forth in Schedule 4.17 are all
Permits required to permit the Company to carry on the Business as currently
conducted.


Section 4.18. Compliance with Applicable Laws.


      The conduct by the Company of the Business does not violate or infringe,
and to Shareholders' Knowledge there is no reasonable basis for any claims of
violation or infringement of, any law, statute, ordinance, regulation or
executive order currently in effect and applicable to the Company, except in
each case for violations or infringements which could not be reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Business, taken as a whole. The Company is not in default under any Company
Permit, under any governmental or administrative order or demand directed to it,
or with respect to any order, writ, injunction or decree of any court applicable
to it.


Section 4.19. Litigation.


      Except as set forth on Schedule 4.19, there is no claim, action, suit,
proceeding, arbitration, reparation, investigation or hearing, pending against
the Company or which could prevent the consummation of the transaction
contemplated hereby, before any court or governmental, administrative or other
competent authority or private arbitration tribunal, nor (i) to the Knowledge of
Shareholders, is any such claim threatened and (ii) are there any facts known to
Shareholders which could reasonably be expected to give rise to claim, action,
suit, proceeding, arbitration, investigation or hearing, which could result in a
Material Adverse Change, or prevent the consummation of the transactions
contemplated by this Agreement. The Company has not waived any statute of
limitations or other affirmative defense with respect to any obligation. There
is no continuing order, injunction or decree of any court, arbitrator or
governmental, administrative or other competent authority to which the Company
is a party, or to which the Assets or Business is subject. Neither the Company
nor any current officer, director, or employee of the Company has been
permanently or temporarily enjoined or barred by order, judgment or decree of
any court or other tribunal or any agency or other body from engaging in or
continuing any conduct or practice in connection with the Business.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.20. Customers, Suppliers, Distributors and Agents.


      Schedule 4.20 sets forth (a) the five largest (in dollar value) purchasers
of goods and/or services from the Company and (b) the five largest (in dollar
value) providers of goods and/or services to the Company the fiscal year ended
December 31, 2013.


      Shareholders has no Knowledge of (i) any contemplated material and adverse
modification or change in the business relationship of the Company with, or (ii)
any existing condition or state of facts which will materially adversely affect,
or has a reasonable likelihood of materially adversely affecting the business
relationship of the Company with, the Persons listed on Schedule 4.20 or which
has prevented or will prevent the Business from
being carried on under its new ownership after the Closing in substantially the
same manner as it is currently carried on.


Section 4.21. Employee Benefit Plans.


      (a) No other corporation or other entity would now or in the past
constitute a single employer within the meaning of Section 414 of the Code with
the Company, except as listed on Schedule 4.21(a). The Company, individually,
and any other entities which now or in the past constitute a single employer
within the meaning of Section 414 of the Code are hereinafter collectively
referred to as the "Company Group."


      (b) Schedule 4.21(b) contains a true and complete list of all of the
following agreements or plans, if any, which are presently in effect or which
have previously been in effect and which cover current or former employees,
directors and/or other service providers of any member of the Company Group
(collectively "Participants"), and indicating, with respect to each, the
agreements or plans for which the Company currently maintains or contributes to
or on behalf of its employees and the amount of the Company's total obligation
thereunder:


                  (i) Any employee benefit plan as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), and
any trust or other funding agency created thereunder, or under which any member
of the Company Group, with respect to employees, has any outstanding, present,
or future obligation or liability, or under which any employee or former
employee has any present or future right to benefits which are covered by ERISA;
or


                  (ii) Any other pension, profit sharing, retirement, deferred
compensation, stock purchase, stock option, incentive, bonus, vacation,
severance, disability, hospitalization, medical, life insurance, split dollar or
other employee benefit plan, program, policy, or arrangement, whether written or
unwritten, formal or  informal, which any member of the Company Group maintains
or to which any member of the Company Group has any outstanding, present or
future obligations to contribute or make payments under, whether voluntary,
contingent or otherwise.


The plans, programs, policies, or arrangements described in subparagraph (a) or
(b) above are hereinafter collectively referred to as the "Company Plans." There
will be delivered to Buyer true and complete copies, if any, of all written plan
documents and contracts evidencing the Company Plans, as they may have been
amended to the date hereof, together with (A) all documents, including without
limitation, Forms 5500, relating to any Company Plans required to have been
filed prior to the date hereof with governmental authorities for each of the
three most recently completed plan years; (B) attorney's response to an
auditor's request for information for each of the three most recently completed
plan years; and (C) financial statements and actuarial reports, if any, for each
Company Plan for the three most recently completed plan years.
 
 
10

--------------------------------------------------------------------------------

 
 
      (c) Except as to those plans identified on Schedule 4.21(c) as
tax-qualified Company Plans (the "Company Qualified Plans"), no member of the
Company Group maintains or previously maintained a Company Plan which meets or
was intended to meet the requirements of Section 401(a) of the Code. The IRS has
issued favorable determination letters to the effect that each Company Qualified
Plan qualifies under Section 401(a) of the Code and that any related trust is
exempt from taxation under Section 501(a) of the Code, and such determination
letters remain in effect and have not been revoked. Copies of the most recent
determination letters and any outstanding requests for a determination letter
with respect to each Company Qualified Plan, if any, will be delivered to Buyer.
No Company Qualified Plan has been amended since the issuance of the most recent
determination letter for such Company Qualified Plan. The Company Qualified
Plans currently comply in form with the requirements under Section 401(a) of the
Code, other than changes required by statutes, regulations and rulings for which
amendments are not yet required. No issue concerning qualification of the
Company Qualified Plans is pending before or is threatened by the IRS. The
Company Qualified Plans have been administered according to their terms (except
for those terms which are inconsistent with the changes required by statutes,
regulations, and rulings for which changes are not yet required to be made, in
which case the Company Qualified Plans have been administered in accordance with
the provisions of those statutes, regulations and rulings) and in accordance
with the requirements of IRC Section 401(a). No member of the Company Group or
any fiduciary of any Company Qualified Plan has done anything that would
adversely affect the qualified status of the Company Qualified Plans or the
related trusts. Any Company Qualified Plan which is required to satisfy Section
401(k)(3) and 401(m)(2) of the Code has been tested for compliance with, and has
satisfied the requirements of, Sections 401(k)(3) and 401(m)(2) of the Code for
each plan year ending prior to the Closing Date.


      (d) Each member of the Company Group is in compliance with the
requirements prescribed by any and all statutes, orders, governmental rules and
regulations applicable to the Company Plans and all reports and disclosures
relating to the Company Plans required to be filed with or furnished to any
Governmental Body, participants or beneficiaries prior to the Closing Date have
been or will be filed or furnished in a timely manner and in accordance with
applicable Legal Requirements.


      (e) No termination or partial termination of any Company Qualified Plan
has occurred nor has a notice of intent to terminate any Company Qualified Plan
been issued by a member of the Company Group.


      (f) No member of the Company Group maintains or has maintained an
"employee benefit pension plan" within the meaning of ERISA Section 3(2) that is
or was subject to Title IV of ERISA.


      (g) Any Company Plan can be terminated on or prior to the Closing Date
without liability to any member of the Company Group or Buyer, including without
limitation, any additional contributions, penalties, premiums, fees or any other
charges as a result of the termination, except to the extent of funds set aside
for such purpose or reflected as reserved for such purpose on the Balance Sheet.


      (h) Each member of the Company Group has made full and timely payment of,
or has accrued, pending full and timely payment, all amounts which are required
under the terms of each of the Company Plans and in accordance with applicable
Legal Requirements and Contracts to be paid as a contribution to each Company
Plan. In conformity with GAAP, the Balance Sheet accurately reflects all
obligations for accrued benefits under any non-qualified deferred compensation
or supplemental retirement plans.


      (i) No member of the Company Group has any past, present or future
obligation or liability to contribute or has contributed to any multiemployer
plan as defined in ERISA Section 3(37).


      (j) No member of the Company Group nor any other "disqualified person" or
"party in interest" (as defined in Section 4975 of the Code and ERISA Section
3(14), respectively) with respect to the Company Plans, has engaged in any
"prohibited transaction" (as defined in Section 4975 of the Code or ERISA
Section 406). All members of the Company Group and all "fiduciaries" (as defined
in ERISA Section 3(21)) with respect to the Company Plans, including any members
of the Company Group which are fiduciaries as to a Company Plan, have complied
in all respects with the requirements of ERISA Section 404. No member of the
Company Group and no party in interest or disqualified person with respect to
the Company Plans has taken or omitted any action which could lead to the
imposition of an excise tax under the Code or a fine under ERISA.
 
 
11

--------------------------------------------------------------------------------

 
 
      (k) Each member of the Company Group has complied with the continuation
coverage requirements of Section 4980B of the Code, Section K, Chapter 100 of
the Code and ERISA Sections 601 through 608 ("COBRA"), and with the portability,
access and renewability provisions of ERISA Sections 701 through 712.


      (l) No member of the Company Group has made or is obligated to make any
nondeductible contributions to any Company Plan.


      (m) No member of the Company Group is obligated, contingently or
otherwise, under any agreement to pay any amount which would be treated as a
"parachute payment," as defined in Section 280G(b) of the Code (determined
without regard to Section 280G(b)(2)(A)(ii) of the Code).


      (n) Other than routine claims for benefits, there are no actions, audits,
investigations, suits or claims pending, or threatened against any Company Plan,
any trust or other funding agency created thereunder, or against any fiduciary
of any Company Plan or against the assets of any Company Plan.


      (o) The consummation of the transactions contemplated hereby will not
accelerate or increase any liability under any Company Plan because of an
acceleration or increase of any of the rights or benefits to which Participants
may be entitled thereunder.


      (p) Other than health continuation coverage required by COBRA, no member
of the Company Group has any obligation to any retired or former employee,
director or other service provider or any current employee, director or other
service provider of the Company upon retirement or termination of employment
under any Company Plan.


      (q) Since January 1, 2014, no member of the Company Group has (i)
increased the rate of compensation payable or to become payable to any of the
employees of the Company, other than in the Ordinary Course of Business and
consistent with past practice; (ii) made any commitment and has not incurred any
liability to any labor union; (iii) paid or agreed to pay any bonuses or
severance pay; (iv) increased any benefits or rights under any Company Plan; or
(v) adopted any new plan, program, policy or arrangement, which if it existed as
of the Closing Date, would constitute a Company Plan.


Section 4.22. Powers of Attorney.


      No person has any power of attorney to act on behalf of the Company or
either Shareholder in connection with any of the Company's properties or
business affairs other than such powers to so act as normally pertain to the
officers of the Company.


Section 4.23. Labor Matters.


      (a) Except as set forth in Schedule 4.23, the Company is not a party to
any contract or collective bargaining agreement with any labor organization.
Except as set forth in Schedule 4.23, no organizing effort or question
concerning representation is pending regarding the employees of the Company, and
no such question has been raised within the preceding three years.


      (b) All reasonably anticipated material obligations of the Company,
whether arising by operation of law, contract, past custom or otherwise, for
unemployment compensation benefits, pension benefits, salaries, wages, bonuses
and other forms of compensation payable to the officers, directors and other
employees and independent contractors of the Company have been paid or
adequately reserved for in the Interim Financial Statements.


      (c) There is no basis for any material claim, grievance, arbitration,
negotiation, suit, action or charge of or by the employees of the Company, and
no such material charge or complaint is pending against the Company before the
National Labor Relations Board, the Equal Employment Opportunity Commission or
any other federal, state or local agency with jurisdiction over employment
matters which, if adversely determined for the Company would result in a
Material Adverse Change.


      (d) The Company has withheld and paid to the appropriate governmental
authorities or is withholding for payment not yet due to such authorities all
amounts required to be withheld from the employees of the Company. The Company
is not liable for any arrears of such amounts or penalties thereon for failure
to comply with any of the foregoing. The Company is in compliance in all
material respects with all applicable laws, rules and regulations relating to
the employment of labor, including those relating to wages, hours, collective
bargaining and the payment and withholding of taxes and other amounts as
required by appropriate governmental authorities.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 4.24. Personnel.


           (a) Schedule 4.24 (a) contains a list, as of the date hereof, of the
following information for each full-time, part-time or temporary employee,
officer, director or consultant of the Company, including each employee on leave
of absence or layoff status: name; job title; current employment status; current
compensation; severance or other compensation to be paid as a result of
termination of employment or upon a change of control; and the basis for
determining any bonuses, commissions or similar payments. Schedule 4.24(a) also
contains a list of all Contracts or letters evidencing employment to which the
Company is a party, except for contracts which can be terminated without
liability in excess of $10,000 upon not more than thirty (30) days notice.
Schedule 4.24(a) shall be updated by the Company to be complete and accurate in
all material respects as of the Closing Date. The total aggregate obligation for
severance and any other compensation that would be due as the result of a change
of control or termination of all employment or consulting agreements (whether
written or oral) relating to the Company employees, officers, directors,
consultants and independent contractors does not exceed $200,000. Any amount
payable as severance as a result of the consummation of the transaction
contermplated hereby shall be deducted in computing Adjusted Working Capital.


      (b) No employee or director of the Company is a party to, or is otherwise
bound by, any Contract or arrangement, including any confidentiality,
noncompetition, or proprietary rights agreement, between such employee or
director and any other Person that in any way adversely affects or will affect
(i) the performance of his duties as an employee or director, or (ii) the
ability to conduct the Business. No director, officer, or other key employee of
the Company intends to terminate his employment.


      (c) Schedule 4.24(c) contains a complete and accurate list of all retired
employees or directors of the Company receiving benefits or scheduled to receive
benefits in the future from the Company together with a description of such
benefits.


Section 4.25. Environmental Matters.


      Except as set forth on Schedule 4.25, (i) the Company is in compliance
with all applicable Environmental Laws; (ii) the Company has not transported,
stored and disposed of any Hazardous Materials upon real property owned or
leased by it in contravention of applicable Environmental Laws; (iii) there has
not occurred, nor is there presently occurring, a Release of any Hazardous
Materials by the Company on, into or beneath the surface of any parcel of real
property in which the Company has (or will have after giving effect to the
transactions contemplated hereby) an ownership interest or any leasehold
interest except in compliance with applicable Environmental Laws; (iv) the
Company has not transported or disposed of, or allowed or arranged for any third
parties to transport or dispose of, any Hazardous Material to or at a site
which, pursuant to CERCLA, has been placed on the National Priorities List; (v)
the Company has not received written notice that the Company is a potentially
responsible party for a federal or state environmental cleanup site or for
corrective action under RCRA; and (vi) the Company has not undertaken (or been
requested to undertake) any response or remedial actions at the request of any
federal, state or local governmental entity in each of the foregoing cases of
causes (i) through (vi), except as to circumstances which could not reasonably
be expected to have a material adverse effect on the Business of the Company,
taken as a whole.


Section 4.26. Tax Matters.


      (a) The Company has filed all Tax Returns that it was required to file or
has obtained valid extensions of time to file such Tax Returns. All such Tax
Returns were correct and complete in all material respects. All Taxes owed by
the Company have been paid or adequately reserved for. The Company is not
currently the beneficiary of any extension of time within which to file any Tax
Return that has not already been timely filed (with due regard to such
extension). No written claim has ever been made by an authority in a
jurisdiction where the Company does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction. There are no Security Interests on any
of the Assets of the Company that arose in connection with any failure (or
alleged failure) to pay any Tax (except for Taxes not yet due and owing).
 
 
13

--------------------------------------------------------------------------------

 
 
      (b) The Company has withheld and paid all Taxes (other than taxes of a de
minimus amount) required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder, or other third party.


      (c) There is no pending or threatened claim by any authority for
additional Taxes for any period for which Tax Returns have been filed. There
have been delivered to Buyer correct and complete copies of all federal income
Tax Returns, examination reports, and statements of deficiencies assessed
against or agreed to by the Company since December 31, 2010.


      (d) The Company has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax (other than valid
extensions of time to file Tax Returns) assessment or deficiency.


      (e) The Company has not filed a consent under Section 341(f) of the Code
concerning collapsible corporations. The Company has not made any payments, is
not obligated to make any payments, nor is it a party to any agreement that
under certain circumstances could obligate it to make any payments that will not
be deductible under Section 280G of the Code. The Company is not a party to any
Tax allocation or sharing agreement. The Company (i) has not been a member of an
Affiliated Group filing a consolidated federal income Tax Return or (ii) does
not have any Liability for the Taxes of any Person (other than the Company)
under Treas. Reg. Section 1-1502-6 (or any similar provision of state, local, or
foreign law), as a transferee or successor, or by contract.


      (f) The Company has maintained its status as a "small business
corporation" within the meaning of ss. 1361(b) of the Code and any comparable
provisions of state or local law at all times since January 1, 2008. The
validity of the election of "S Corporation" status has not been challenged by
the Internal Revenue Service nor is there any basis for such a challenge. Since
the date of its incorporation, except as set forth in Schedule 4.26, the Company
has not been taxed other than as a "small business corporation".


      (g) The Company has not agreed to, and is not required to include in its
income, any adjustment pursuant to ss. 481(c) of the Code (or comparable
provisions of any state or local law) by reason of a change in accounting method
or otherwise.


      (h) The unpaid Taxes of the Company (i) did not, as of the Cutoff Date,
exceed the reserve for Tax Liability (including any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the Balance Sheet dated March 31, 2014 (including any notes
thereto), contained in the Financial Statements and (ii) do not exceed that
reserve as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of the Company in filing its
TaxReturns.


Section 4.27. Recent Dividends and Other Distributions.


      Except as disclosed to Buyer, there has been no dividend or other
distribution of assets or securities or payment, whether salary or bonus,
whether consisting of money, property or any other thing of value, declared,
issued or paid to or for the benefit of the Shareholders by the Company since
March 31, 2013.


Section 4.28. Inventory.


      The inventory of the Company as of the date hereof is adequate and
appropriate for the conduct of the business of the Company as it is currently
being conducted. Current inventory levels are not in excess of the normal
operating requirements of the Company in the Ordinary Course of Business
consistent with past practice. Except as set forth in Schedule 4.28, all of the
Inventory is of a quantity and quality maintained in the Ordinary Course of
Business at regular prices or usable in the Ordinary Course of Business.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 4.29. Purchase and Sale Obligations.


      All purchases, sales and orders and all other commitments for purchases,
sales and orders made by or on behalf of the Company since the Cutoff Date have
been made in the usual and Ordinary Course of its Business in accordance with
normal practices. On the Closing Date, the Company shall deliver to Buyer a
schedule of all such uncompleted purchase and sale orders and other commitments
with respect to any of the Company's obligations as of a date not earlier than
five (5) days prior to the Closing.


Section 4.30. Accounts Receivable and Accounts Payable.


      A true and correct aged (30-60-90 days) list of all accounts receivable
and accounts payable of the Company as of the end of the calendar month
preceding the date hereof has been furnished to Buyer. Except as set forth on
Schedule 4.30, all of the accounts receivable of the Company are actual and bona
fide accounts receivable representing obligations for the total dollar amount
thereof showing on the books of the Company, and to Shareholders's Knowledge,
the accounts receivable are not and the accounts receivable as of the Closing
Date will not be subject to any recoupments, set-offs or counter-claims, other
than set-offs from the purchase of inventory by the Company and returns, in each
case in the ordinary course of business consistent with past practice. Except as
otherwise reflected or reserved for in the Financial Statements, to the Seller's
Knowledge, such accounts receivable are collectible in the ordinary course of
business.


Section 4.31. Brokers and Finders.


      Neither Shareholders nor the Company, nor any of its officers, directors
or employees has employed any broker or finder or incurred any liability for any
brokerage fees, commissions or finders' fees in connection
with the transactions contemplated by this Agreement. Shareholders agrees to
indemnify, defend and hold Buyer harmless from any liability, loss, cost, claim
and/or demand that any broker or finder may have in connection with this
transaction as a result of actions taken by the Company or Shareholders.


Section 4.32. Insider Interests.


      Except as set forth in Schedule 4.32, no Shareholders, officer or director
of the Company is a party to any transaction with the Company including, without
limitation, by being a party to any contract, agreement or arrangement (i)
providing for the furnishing of services, (ii) providing for rental of real or
personal property, or (iii) otherwise requiring payments to any such
Shareholders, officer or director or to any trust, corporation or entity to
which such person has any interest.


Section 4.33  Accredited Investor.  Each of the Shareholders is an accredited
investor as that term is defined in Regulation D promulgated under the
Securities Act of 1933, as amended.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER


      Buyer hereby represents and warrants to Shareholders as of the date hereof
and as of the Closing Date:


Section 5.1. Organization and Good Standing; Power and Authority.


      Buyer is a corporation duly organized and validly existing under the laws
of the State of Nevada. Buyer has the corporate power and authority to execute
and deliver this Agreement and to perform its obligations hereunder and to
consummate the transactions contemplated hereby.


Section 5.2. Corporate Authorization.


      Buyer has full corporate power and authority and has taken all actions
necessary to enter into this Agreement and to carry out the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and all other Transaction Documents to which Buyer is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all necessary corporate action on the part of Buyer.
This Agreement and the other Transaction Documents to which Buyer is a party
have been, or will be, duly executed and delivered by Buyer and constitute (or
when executed will constitute) the valid, legal and binding obligations of
Buyer, enforceable against Buyer in accordance with their respective terms,
except to the extent such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, receivership, fraudulent conveyance or
similar laws affecting or relating to the enforcement of creditors' rights
generally, and by equitable principles (regardless of whether enforcement is
sought in a proceeding in equity or at law).
 
 
15

--------------------------------------------------------------------------------

 
 
Section 5.3. Conflicts; Defaults.


      The execution and delivery of this Agreement and the other agreements and
instruments executed or to be executed in connection herewith by Buyer do not,
and the performance by Buyer of its obligations hereunder and thereunder and the
consummation by Buyer of the transactions contemplated hereby or thereby, will
not: (i) violate, conflict with, or constitute a breach or default under any of
the terms of its certificate of incorporation or bylaws; (ii) require any
authorization, approval, consent, registration, declaration or filing with, from
or to any governmental authority; (iii) violate any law, statute, judgment,
decree, injunction, order, writ, rule or regulation
applicable to Buyer; or (iv) conflict with or result in a breach of, create an
event of default (or event that, with the giving of notice or lapse of time or
both, would constitute an event of default) under, or give any third party
the right to terminate, cancel or accelerate any obligation under, any contract,
agreement, note, bond, guarantee, deed of trust, loan agreement, mortgage,
license, lease, indenture, instrument, order, arbitration award, judgment or
decree to which Buyer is a party or by which such party is bound and which would
affect the consummation of the transactions contemplated hereby. There is no
pending or, to the Knowledge of Buyer, threatened action, suit, claim,
proceeding, inquiry or investigation before or by any governmental authorities,
involving or that could reasonably be expected to restrain or prevent the
consummation of the transactions contemplated by this Agreement.


Section 5.4. Brokers, Finders and Agents.


      Neither Buyer nor any of its officers, directors or employees has employed
any broker or finder or incurred any liability for any brokerage fees,
commissions or finders' fees in connection with the transactions contemplated by
this Agreement and Buyer agrees to indemnify, defend and hold the Shareholders
harmless from any liability, loss, cost, claim and/or demand that any broker or
finder may have in connection with this transaction as a result of actions taken
by Buyer or any of its officers, directors or employees.


Section 5.5 No Consents Required.


      Except as set forth on Schedule 5.5, no notice to, consent, authorization
or approval of, or exemption by, any governmental or public body or authority is
required in connection with the execution, delivery and performance by Buyer of
this Agreement or any other Transaction Documents to which Buyer is a party, or
the taking of any action herein contemplated. Except as set forth on Schedule
5.5, no notice to, consent, authorization or approval of, any Person under any
agreement, arrangement or commitment of any nature which Buyer is party to or
which the assets of Buyer are bound by or subject to, or from which Buyer
receives or is entitled to receive a benefit, is required in connection with the
execution, delivery and performance by Buyer of this Agreement or any other
Transaction Documents to which Buyer is a party, or the taking of any action by
Buyer herein contemplated.
Section 4.5. SEC Reports; Financial Statements.


Section 5.6  SEC Reports.


     Buyer has filed all required forms, reports and documents with the
Securities and Exchange Commission (the "SEC") for the periods on or after
January 1, 2013 (such filings, and any other filings made by the Company
pursuant to the Securities Act (as defined below) are hereinafter referred to as
the "SEC Reports", each of which has complied in all material respects with all
applicable requirements of the Securities Act of 1933, as amended (the
"Securities Act") and the Securities Exchange Act of 1934, as amended (the
"Exchange Act), as the case may be, each as in effect on the dates such forms,
reports and documents were filed. None of such SEC Reports contained when filed
any untrue statement of a material fact or omitted to state a material fact
required to be stated or incorporated by reference therein or necessary in order
to make the statements therein in light of the circumstances under which they
were made not misleading. The consolidated financial statements of Buyer
included in the SEC Reports have been prepared in accordance with GAAP applied
on a consistent basis (except as may be indicated in the notes thereto), and
fairly and accurately present, in all material respects, the consolidated
financial position of Buyer and its consolidated subsidiaries as of the dates
thereof and their consolidated results of operations and changes in financial
position for the periods then ended, except, in the case of unaudited interim
financial statements, for normal year-end audit adjustments and the fact that
certain information and notes have been condensed or omitted in accordance with
the applicable rules of the SEC. Buyer has no material liabilities whether
accrued or contingent, except as disclosed in the SEC Reports or which have
arisen in the ordinary course of the Buyer's business since the date of the
latest of such reports, neither of which will cause a Material Adverse Change.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 5.7. Absence of Changes.


      Except as set forth on Schedule 5.7 or reflected in the SEC Reports, since
January 1, 2014, there has not been: (i) any events, changes or effects with
respect to Buyer or its subsidiaries that are outside the ordinary course of
business; (ii) any material change by Buyer in its accounting policies,
practices, or methods; (iii) any amendment to the articles of incorporation or
bylaws or other organizational documents of Buyer or its subsidiaries; (iv) any
sale or transfer of any material portion of its assets or of any material asset,
except in the ordinary course of business; (v) pledge of any of its assets or
otherwise permitted any of its assets to become subject to any Security
Interest, except for pledges of immaterial assets made in the ordinary course of
business and consistent with past practices; (vi) any commencement or settlement
of material legal proceedings; or (vii) any action taken by any public body or
entity which affects, in any material respect, the business of Buyer.


Section 5.8. The Buyer Shares.


      The Buyer Shares shall be validly issued as of the Closing Date, free and
clear of any covenant, condition, restriction, voting arrangement, charge,
Security Interest, option or adverse claim, other than restrictions on transfer
under federal and applicable state securities laws. Upon delivery of
certificates representing the Buyer Shares, the Shareholders will acquire good
and marketable title to the Buyer Shares, free and clear of any Security
Interest, restrictions or claims, other than restrictions on transfer under
federal and applicable state securities laws.
 
ARTICLE 6
CERTAIN COVENANTS OF THE SHAREHOLDERS AND BUYER


A.  
Pre-closing Covenants



 Each Shareholder hereby covenants and agrees with Buyer that he shall do, or
cause to be done, the following, between the date of this Agreement and the
Closing Date:


Section 6.1. Access and Information.


      Shareholders will cause the Company to afford to Buyer and Buyer's
accountants, counsel and other representatives reasonable access from time to
time during normal business hours, after the provision of reasonable
prior written notice thereof, throughout the period from the date hereof until
the Closing Date to the properties, books, contracts, commitments, personnel,
independent accountants and records of the Company. During such period,
Shareholders will cause the Company to furnish or make available to Buyer and
Buyer's accountants, counsel and other representatives copies of such documents
and all such other information concerning the Company as Buyer reasonably may
request. Within five (5) business days of their preparation, Shareholders shall
cause the Company to deliver to Buyer all internal periodic financial reports
prepared by the Company.


Section 6.2. No Solicitation or Negotiation.


            (a) Prior to the Closing or the termination of this Agreement,
Shareholders will not, and will not permit the Company, or any of its officers,
directors, affiliates, employees, representatives or agents to, directly or
indirectly:


            (i) solicit, initiate, consider, encourage or accept any other
proposals or offers from any Person other than Buyer involving or relating to
(A) any acquisition or purchase of any of the capital stock of the Company or a
material portion of the assets of the Company or (B) any other extraordinary
business transaction that would reasonably be expected  to be inconsistent with,
conflict with or otherwise have a material adverse effect on the consummation of
the transactions contemplated hereby, or
 
 
17

--------------------------------------------------------------------------------

 
 
            (ii) participate in any discussions, conversations, negotiations and
other communications with any Person other than Buyer regarding, or furnish to
any other Person any non-public information with respect to, or otherwise
cooperate in any way, assist or participate in, facilitate or encourage any
effort or attempt by any other Person to seek to do any of the foregoing.


      (b) Shareholders will, and will cause the Company, and its officers,
directors, affiliates, employees, representatives or agents to, immediately
cease and cause to be terminated all existing discussions, conversations,
negotiations and other communications with any Person conducted with respect to
any of the foregoing prior to the date hereof.


      (c) Shareholders promptly will notify Buyer if either Shareholders, the
Company or any officer, director, Affiliate, employee, representative or agent
of the Company is approached with respect to, or are otherwise made aware of,
any such discussions or any such inquiries or proposals and will, in any such
notice to Buyer, indicate in reasonable detail the identity of the Person making
such proposal, offer, inquiry or contact and the terms and conditions of such
proposal, offer, inquiry or other contact. Shareholders will not, and will not
permit the Company to, release any Person from, or waive any provision of, any
confidentiality or standstill agreement to which the Company is a party, without
the prior written consent of Buyer.


Section 6.3. Conduct of the Business of the Company.


      (a) From the date hereof through the Closing Date or the termination of
this Agreement, as the case may be, except as otherwise permitted or
contemplated by this Agreement or consented to in writing by Buyer, which
consent shall not be unreasonably withheld or delayed, Shareholders will cause
the Company to continue the operation of the Business in the Ordinary Course
consistent with past practices, and to use commercially reasonable
efforts to maintain the assets, properties and rights of the Company in at least
as good order and condition as exists on the date hereof, subject to ordinary
wear and tear. Without limiting the generality of the foregoing, except as
otherwise permitted or contemplated by this Agreement or consented to in writing
by Buyer, which consent shall not be unreasonably withheld or delayed,
Shareholders will not permit the Company to:


            (i) incur, discharge or satisfy any obligation or liability or any
Security Interest, or claim, except in the ordinary course of business or  in
connection with the performance of this Agreement;


            (ii) incur any debt for borrowed money or increase the amount of any
existing debt for borrowed money, other than in the ordinary course of business;


            (iii) increase or establish any reserve for taxes or other
liabilities on its books or otherwise provide therefore, except for taxes or
other liabilities arising in the Ordinary Course of Business since December 31,
2013; write up or down the value of inventory or determine as collectible any
notes or accounts receivable that were previously considered to be
uncollectible; or voluntarily make any change in any of its methods of
accounting or in any of its accounting principles or practices except as
required by GAAP or applicable law;


            (iv) purchase, lease, sell, assign or transfer any material asset,
property or business or waive or permit to lapse any material right, except in
the Ordinary Course of Business; or make or authorize any capital expenditure in
excess of $15,000;


            (v) make any loan to Shareholders or any relative or Affiliate of
Shareholders, or declare, set aside or pay to Shareholders any dividend or other
distribution in respect of its capital stock, transfer any asset or pay any
money to Shareholders or any relative or Affiliate of Shareholders other than
the payment of wages, salaries, bonuses and other benefits in the ordinary
course of business to Shareholders in his capacity as an employee of the Company
or enter into or agree to enter into any transaction with or for the benefit of
Shareholders or any relative or Affiliate of Shareholders other than the
transactions contemplated pursuant to this Agreement;
 
 
18

--------------------------------------------------------------------------------

 
 
            (vi) reclassify or change in any manner the outstanding shares of
capital stock of the Company or issue or agree to issue, sell, transfer, pledge,
encumber or deliver any stock, bond, debenture or other security of the Company
or any warrant, obligation, subscription, option, convertible security or other
commitments under which any additional  shares of capital stock of the Company
may be authorized, issued or transferred from treasury except as contemplated by
this Agreement and the other Transaction Documents;


            (vii) grant any increase in the compensation payable to any officer,
director, consultant, employee or agent, except for increases in the
compensation payable in the ordinary course of business to employees in amounts
and at times consistent with past practice; enter into or amend any contract for
the employment of any officer, employee or other person so that it may not be
terminated upon 30 days notice or less without material liability to the
Company; enter into any contract or collective bargaining agreement with any
labor union; enter into or agree to enter  into any bonus, pension,
profit-sharing, retirement, stock purchase, stock option, deferred compensation,
incentive compensation, hospitalization,  insurance or similar plan, contract or
understanding providing for employee benefits, other than in the Ordinary Course
of Business;


            (viii) enter into any contract, except in the Ordinary Course of
Business, that is not terminable upon 30 days notice or less without material
liability to the Company;


            (ix) extend credit to any customer in excess of amounts in
accordance with past practice or depart from the normal and customary trade,
discount and credit policies of the Company;


            (x) amend the certificate of incorporation or the bylaws of the
Company in a manner that would adversely affect or delay the consummation of the
transactions contemplated hereby; or


            (xi) make any investment in the assets or securities of any Person.


Section 6.4. Insurance.


     Until the effective date of this transaction, the Shareholders will cause
the Company to maintain its existing insurance policies in full force and
effect.


Section 6.5. Permits.


      Shareholders will use his commercially reasonable efforts to cause all
Company Permits to remain in full force and effect. Shareholders will cooperate
in good faith with Buyer and take such actions as may be
reasonably required by Buyer to enable the Company to conduct its Business under
the Company Permits after the Closing in substantially the same manner as prior
to the Closing.


Section 6.6. Other Changes.


      Except as otherwise expressly provided in this Agreement, Shareholders
will not take any action, and will use his commercially reasonable efforts to
prevent the occurrence of any event within the control of the Company or
Shareholders, that would cause any representation or warranty contained herein
to be untrue or incomplete in any material respect on or before the Closing
Date. Shareholders will give prompt written notice to Buyer of any (i) change
that would render any representation or warranty made by Shareholders hereunder
to be untrue or incomplete in any material respect as of the date of such change
or (ii) Material Adverse Change.


Section 6.8. Approvals and Consents.


      Shareholders shall use commercially reasonable efforts to obtain in
writing as promptly as possible all approvals, consents and waivers required in
order to effectuate the transactions contemplated hereby, and shall deliver to
Buyer copies, reasonably satisfactory in form and substance to Buyer, of such
approvals and consents. Shareholders shall also use reasonable efforts to ensure
that the other conditions set forth in Article 8 hereof are satisfied by the
Closing Date.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 6.9 Distribution of Assets; Life Insurance


     Buyer acknowledges that the Company has certain investments which the
Shareholders have identified to Buyer which are to be distributed to
Shareholders prior to the Closing Date.  In addition, the Company has certain
life insurance policies on the lives of the Shareholders which are to be
distributed to the Shareholders.  Buyer agrees to cooperate with the
Shareholders to effectuate the distribution of such assets and policies and
Shareholders agree to cause the Company to effectuate such distributions no
later than May    , 2014.


B.  
Post-Closing Covenants



Section 6.10. Non-Competition


      For a period of five (5) years following the Closing Date (a) neither
Shareholder, whether individually, as a director, manager, member, stockholder,
partner, owner, employee, consultant or agent of any business, or in any other
capacity, shall engage, directly or indirectly through any other person, in any
business, enterprise or employment which competes with the business of the
Company as conducted as of the date hereof and as of the date of the termination
of the engagement of such Shareholder by the Company, (b)neither Shareholder
shall, directly or indirectly, for himself, or on behalf of or in conjunction
with any other person, solicit or attempt to solicit the business or patronage
of, or interfere with the business relationship of the Company, Buyer and any of
their respective subsidiaries with any customer of the Company or Buyer, and (c)
neither Shareholder shall directly or indirectly cause any other person to
employ, solicit, disturb, entice away, or in any other manner persuade any
employee of the Company, Buyer and any of their respective subsidiaries to
discontinue or alter his or her relationship with the Company, Buyer and any of
their respective subsidiaries.


      Each Shareholder acknowledges and agrees that the business of the Company
is of a worldwide nature and that any geographic limitation on the foregoing
covenant would be ineffective to adequately protect the interests of the
Company. Each Shareholder further acknowledges and agrees that the foregoing
covenant is an integral part of this Agreement, is fair and reasonable in light
of all of the facts and circumstances of the relationship between the
Shareholders, the Company and Buyer. In the event any court of competent
jurisdiction determines that, notwithstanding the foregoing acknowledgments, the
scope of the restricted activities of the foregoing covenant is excessive or not
enforceable, or that the foregoing covenant is not enforceable unless it is
subject to a geographic limitation, this Agreement shall be deemed amended to
reflect the maximum restrictions on activities and geographic scope allowable
pursuant to such court's determination.


Section 6.11 Further Assurances.


      Shareholders and Buyer covenant and agree to deliver and acknowledge (or
cause to be executed, delivered and acknowledged), from time to time, at the
request of any other party and without further consideration, all such further
instruments and take all such further actions as may be reasonably necessary or
appropriate to carry out the provisions and intent of this Agreement.
 
ARTICLE 7
CONDITIONS OF CLOSING


Section 7.1. Conditions of Buyer.


      The obligations of Buyer to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, on or prior to the Closing Date,
of the following conditions, any of which may be waived in writing, in
whole or in part, by Buyer:


      (a) The representations and warranties of Shareholders set forth in this
Agreement shall be true, correct and complete in all material respects as of the
Closing Date as though such representations and warranties were made anew at and
as of such date (or if an earlier date is specified in such representation and
warranty, as of such earlier date), and Shareholders shall have duly performed
in all material respects all agreements and covenants herein required to be
performed by him on or before the Closing Date.
 
 
20

--------------------------------------------------------------------------------

 
 
      (b) The Company shall not have suffered or incurred Material Adverse
Change since the date hereof.


      (c)  Shareholders shall have furnished Buyer with certificates, executed
by Shareholders and dated the Closing Date, confirming the matters expressed in
Section 7.1(a) and (b).


      (d) Shareholders shall have furnished to Buyer (i) certificates of the
Secretary of State of the State of New York, dated as of a date not more than
ten days prior to the Closing Date, attesting to the organization,
qualifications to do business and good standing of the Company and (ii) a
certificate of the Secretary of the Company, certifying to the Certificate of
Incorporation and By-laws of the Company.


      (e) All approvals and consents of third parties required by Shareholders
to consummate the transactions contemplated hereby shall have been obtained on
terms and conditions reasonably satisfactory to Buyer. Shareholders shall have
furnished to Buyer, in form and substance reasonably satisfactory to Buyer, (i)
executed consents to the sale of the Shares to Buyer from the applicable
governmental authority, customer or other person under any Contract or Permit
that purported to restrict, directly or indirectly, any sale or transfer of the
Shares and (ii) executed waivers from the applicable governmental authority,
customer or other person of any right to terminate or to restrict the rights or
powers of the Company or any Subsidiary under any Permit upon any such sale or
transfer.


      (f) Shareholders and such other individuals currently performing services
for the Company designated by Buyer shall have into Consulting Agreements with
the Company in such form as Buyer shall deem appropriate or otherwise shall have
satisfied Buyer as to their willingness to continue to render such services for
the immediate future.


      (g)  Such members of the Board of Directors and such officers of the
Company as may be designated by Buyer prior to the Closing Date shall have
tendered their resignations, effective at the Closing, as such directors and
officers.


      (h) Shareholders, and each officer and director of the Company shall have
executed and delivered releases, in form and substance reasonably satisfactory
to Buyer, releasing the Company from any liability or obligation owed by the
Company to such person as of the Closing Date, other than obligations arising
under this Agreement and the Transaction Documents.


      (i) The Company and Shareholders shall have delivered to Buyer such other
certificates, documents, and instruments as Buyer may reasonably request in
connection with the consummation of the Agreement.


      (j) Buyer shall have secured the consent of PNC Bank, or any successor or
replacement lender thereto, to the consummation of the transactions contemplated
hereby.


       (k) Buyer, Shareholders and the Escrow Agent shall have entered into the
Escrow Agreement.


       (l)  The Company shall have entered into a Lease in form and substance
reasonably satisfactory to Buyer whereby the Company shall lease the premises it
currently occupies for a term of approximately five years ending June 30, 2019,
at a rental of $9,600 per month.


Section 7.2. Conditions of Shareholders.


      The obligation of Shareholders to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, on or prior to the Closing
Date, of the following conditions (any of which may be waived in writing, in
whole or in part, by the Shareholders):


      (a) The representations and warranties of Buyer set forth in this
Agreement shall be true, correct and complete in all material respects as of the
Closing Date as though such representations and warranties were made anew at and
as of such date (or if an earlier date is specified in such representation and
warranty, as of such earlier date), and Buyer shall have duly performed in all
material respects all agreements and covenants herein which are required to be
performed by Buyer on or before the Closing Date.
 
 
21

--------------------------------------------------------------------------------

 
 
      (b) Buyer shall have furnished the Shareholders with a certificate,
executed on behalf of Buyer by one of its executive officers and dated the
Closing Date, confirming the matters expressed in Section 8.2(a).


      (c) All consents of third parties required for Buyer to consummate the
transactions contemplated hereby shall have been obtained on terms and
conditions reasonably satisfactory to the Shareholders.


      (d) The Company and each Shareholder shall have entered into an Employment
Agreement commencing as of the Closing date and ending on the second anniversary
of the date hereof providing for the payment of $10,000 per month to the
consultant and for such other terms and conditions as are reasonably acceptable
to the Buyer and Shareholders.


      (e) Buyer and the Shareholders shall have entered into the Escrow
Agreement.


ARTICLE 8
AGREEMENTS REGARDING TAXES


Section 8.1. Tax Returns.


      Buyer will prepare or cause to be prepared any Tax Returns of the Company
that are due or may be filed by the Company from and after the Closing Date,
other than any income Tax Returns required to be filed for periods ending on or
prior to the Closing Date, which will be prepared by Shareholders (at their
expense) and delivered in a timely manner to Buyer. If Shareholders fail to
deliver to Buyer any Tax Return contemplated by the first sentence of this
Section, Buyer will prepare such Tax Returns or cause them to be prepared at the
expense of Shareholders. In the case of Tax Returns prepared by Buyer, Buyer
will provide Shareholders with drafts of any such Tax Returns that include any
period ending on or prior to the Closing Date no later than 30 days before their
due date (with regard to extensions actually granted) and will permit
Shareholders to review, comment on and approve such draft Tax Returns.
Shareholders will not unreasonably withhold or delay his approval to any such
draft Tax Returns. In the case of Tax Returns of the Company prepared by
Shareholders, Shareholders will prepare such Tax Returns consistent with past
practice and in accordance with applicable law, will provide to Buyer drafts of
any such Tax Returns that include any period ending on the Closing Date at least
30 days before the due date thereof, with regard to extensions actually granted,
and will permit Buyer to review, comment on and approve such draft Tax Returns.
Buyer will not unreasonably withhold or delay its approval to any such draft Tax
Returns and, after such approval, will execute and file such Tax Returns. Buyer
will cooperate with Shareholders with respect to any information or
documentation reasonably required by Shareholders in preparing such Tax Returns.
For the avoidance of doubt, Shareholders shall be responsible for payment of all
taxes attributed to the activities of the Company up to the Closing Date.


Section 8.2. Cooperation on Tax Matters.


      Buyer and Shareholders shall cooperate fully, as and to the extent
reasonably requested, in connection with the filing of Tax Returns pursuant to
this Article and any audit, litigation or other proceeding with respect to
Taxes. Such cooperation shall include the retention and (upon another party's
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. Buyer and Shareholders shall, and shall
cause the Company to, retain all books and records with respect to Tax matters
pertinent to the Company relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations of the
respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE 9
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

Section 9.1. Survival.


      The representations and warranties, set forth in this Agreement, in any
Exhibit or Schedule hereto and in any certificate or instrument delivered in
connection herewith shall survive for a period of eighteen (18) months after the
Closing Date (the "Warranty Period") and shall thereupon terminate and expire
and shall be of no force or effect thereafter, except (i) with respect to any
claim, written notice of which shall have been delivered to Buyer or the
Shareholderss, as the case may be, in accordance with Section  9.6 and prior to
the end of the Warranty Period, such claim shall survive the termination of such
Warranty Period for as long as such claim is unsettled, and (ii) with respect to
any litigation which shall have been commenced to resolve such claim on or prior
to such date. Notwithstanding the foregoing, solely with respect to the
representations and warranties regarding Taxes (Section 4.28), ERISA matters
(Section 4.24), and environmental matters (section 4.27), the applicable
Warranty Period shall be the applicable statute of limitations.


Section 9.2.  Indemnification by Shareholders.


      Subject to the provisions of Section 9.5 below, each Shareholders hereby
covenants and agrees with Buyer that such Shareholders shall indemnify the
Company, Buyer and its Shareholderss, respective directors, officers, employees
and Affiliates of Buyer, and each of their successors and assigns (individually,
a "Buyer Indemnified Party"), and hold them harmless from, against and in
respect of any and all costs, losses, claims, liabilities (including for Taxes),
fines, penalties, damages and expenses (including interest, if any, imposed in
connection therewith, court costs and reasonable fees and disbursements of
counsel) (collectively, "Damages") incurred by any of them resulting from any
breach of any representation or warranty in this Agreement or the
non-fulfillment in any material respect of any agreement, covenant or obligation
by Shareholders made in this Agreement (including without limitation any Exhibit
or Schedule hereto and any certificate or instrument delivered in connection
herewith).


Section 9.3. Indemnification by Buyer.


      Buyer hereby covenants and agrees with Shareholders that Buyer shall
indemnify Shareholders (the "Shareholders Indemnified Party") and hold them
harmless from, against and in respect of any and all Damages incurred by the
Shareholders Indemnified Party resulting from any misrepresentation, breach of
any representation or warranty in this Agreement or the non-fulfillment in any
material respect of any agreement, covenant or obligation by Buyer made in this
Agreement (including without limitation any Exhibit or Schedule hereto and any
certificate or instrument delivered in connection herewith).


Section 9.4. Right to Defend.


      If the facts giving rise to any such indemnification shall involve any
actual claim or demand by any third party against a Buyer Indemnified Party or
Shareholders Indemnified Party (referred to herein as an "Indemnified Party"),
then the Indemnified Party will give prompt written notice of any such claim to
the indemnifying party, which notice shall set forth in reasonable detail the
nature, basis and amount of such claim (the "Notice of Third Party Claim"). It
is a condition precedent to the applicable indemnifying party's obligation to
indemnify the applicable Indemnified Party for such claim that such Indemnified
Party timely provide to such indemnifying party the applicable Notice of Third
Party Claim, provided that the failure to provide such Notice of Third Party
Claim shall only relieve such indemnifying party of its or his obligation to
indemnify for such claim only to the extent that such indemnifying party has
been prejudiced by such Indemnified Party's failure to give the Notice of Third
Party Claim as required. The indemnifying party receiving such Notice of Third
Party Claim may (without prejudice to the right of any Indemnified Party to
participate at its own expense through counsel of its own choosing) undertake
the defense of such claims or actions at its expense with counsel chosen and
paid by its giving written notice (the "Election to Defend") to the Indemnified
Party within thirty (30) days after the date the Notice of Third Party Claim is
deemed received; provided, however, that the indemnifying party receiving the
Notice of Third Party Claim may not settle such claims or actions without the
consent of the Indemnified Party, which consent will not be unreasonably
withheld or delayed, except if the sole relief provided is monetary damages to
be borne solely by the indemnifying party; and, provided further, if the
defendants in any action include both the indemnifying party and the Indemnified
Party, and the Indemnified Party shall have reasonably concluded that counsel
selected by the indemnifying party has a conflict of interest because of the
availability of different or additional defenses to the parties, the Indemnified
Party shall cooperate in the defense of such claim and shall make available to
the indemnifying party pertinent information under its control relating thereto,
but the Indemnified Party shall have the right to retain its own counsel and to
control its defense and shall be entitled to be reimbursed for all reasonable
costs and expenses incurred in such separate defense. In no event will the
provisions of this Article reduce or lessen the obligations of the parties under
this Article, if prior to the expiration of the foregoing thirty (30) day notice
period, the Indemnified Party furnishing the Notice of Third Party Claim
responds to a third party claim if such action is reasonably required to
minimize damages or avoid a forfeiture or penalty or because of any requirements
imposed by law. If the indemnifying party receiving the Notice of Third Party
Claim does not duly give the Election to Defend as provided above, then it will
be deemed to have irrevocably waived its right to defend or settle such claims,
but it will have the right, at its expense, to attend, but not otherwise to
participate in, proceedings with such third parties; and if the indemnifying
party does duly give the Election to Defend, then the Indemnified Party giving
the Notice of Third Party Claim will have the right at its expense, to attend,
but not otherwise to participate in, such proceedings. The parties to this
Agreement will not be entitled to dispute the amount of any Damages (including
reasonable attorney's fees and expenses) related to such third party claim
resolved as provided above.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 9.5 Limitation on Rights of Indemnification.


            (a) No Buyer Indemnified Party shall have the right to
indemnification under this Agreement unless and until the aggregate amount of
any and all such indemnification claims made by Buyer Indemnified Party under
this Agreement exceeds $100,000 (the "Basket").  If Buyer Indemnified Party
claims exceed the Basket, Buyer Indemnified Parties shall be entitled to receive
one and one-half ($1.50) dollars in respect of each one dollar of indemnified
claims in excess of the Basket until Buyer Indemnified Parties shall have
received an amount equal to the sum of the reimbursed indemnified claims plus
the Basket in respect of indemnified claims.  If Buyer Indemnified Parties are
entitled to any further payments in respect of indemnifications claims, they
shall be made on a dollar for dollar basis subject to any limitations contained
herein. The Basket shall not apply to claims regarding Ownership of Shares
(4.3), Insider Interests (4.32), Taxes (4.26), and ERISA (4.21).


            (b) The aggregate liability of Shareholders pursuant to this Article
X shall not exceed the Purchase Price; provided, however, that the provisions of
this Section 9.5(b) shall not apply to: (i) breaches of Shareholders'
representations and warranties relating to ownership of shares and tax matters,
(ii) breaches of the covenants or agreements set forth herein; and (iii claims
arising out of fraud.


            (c) Except in the event of fraud, the remedies provided in Sections
9.2, 9.3 and 11.2 hereof shall be the sole and exclusive remedies of Buyer
Indemnified Party and Shareholders Indemnified Party from and after the Closing
in connection with any breach of representation or warranty or non-performance,
partial or total, of any covenant or agreement contained in this Agreement;
provided, that, nothing contained herein shall prevent any party from seeking
equitable remedies (including specific performance or injunctive relief) in
connection therewith.


Section 9.6. Subrogation.


      If the Indemnified Party receives payment or other indemnification from
the indemnifying party hereunder, the indemnifying party shall be subrogated to
the extent of such payment or indemnification to all rights in respect of the
subject matter of such claim to which the Indemnified Party may be entitled, to
institute appropriate action against third parties for the recovery thereof,
including under any insurance policies, and the Indemnified Party agrees to
assist and cooperate in good faith with the indemnifying party and to take any
action reasonably required by such indemnifying party, at the expense of such
indemnifying party, in enforcing such rights.


      If a Shareholders shall have paid a Buyer Indemnified Party for an
indemnified claim arising out of Section 4.21 hereof or otherwise, and Buyer
Indemnified Party or the Company subsequently receives payment under insurance
policies (existing prior to the Closing) covering such claim, Buyer Indemnified
Party shall repay to the Shareholders the amount of such prior payment made by
the Shareholders; provided, however, such repayment shall not exceed the actual
amount received by Buyer Indemnified Party under such policy, less all
reasonable fees (including attorneys' fees) incurred by Buyer Indemnified Party
in pursuing and collecting under such policy.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE 10
TERMINATION


Section 10.1. Termination Events.


      Subject to the provisions of Section 10.2, this Agreement may be
terminated by written notice given at or prior to the Closing Date in the manner
hereinafter provided:


      (a) by either the Buyer or the Shareholders if a material default or
breach shall be made by the other party hereto with respect to the due and
timely performance of any of its covenants and agreements contained herein, or
with respect to the due compliance with any of its representations, warranties
or covenants, and, after notice of such default has been received by the
defaulting party, such default cannot be cured prior to the Closing Date, or the
date that is fifteen (15) days after the receipt of such notice, whichever is
later, and has not been waived;


      (b)   (i) by the Buyer if all of the conditions set forth in Section 7.1
shall not have been satisfied on or before the Closing Date, other than  through
failure of the Buyer to fully comply with its obligations hereunder, and shall
not have been waived by Buyer on or before such date;  or


            (ii) by the Shareholders, if all of the conditions set forth in
Section 7.2 shall not have been satisfied on or before the Closing Date, other
than through failure of the Shareholder to fully comply with their obligations
hereunder, and shall not have been waived by the Shareholder on or before such
date;or


      (c) by mutual consent of the Buyer and of the Shareholders; or


      (d) by either the Buyer or the Shareholders if the Closing shall not have
occurred, other than through failure of such party to fulfill its obligations
hereunder, on or before June   30, 2014.


Section 10.2. Effect of Termination.


      In the event that this Agreement shall be terminated pursuant to Section
10.1(c) or (d), all further obligations of the Buyer and the Shareholders shall
terminate without further liability of either party. If this Agreement is
terminated by either party as a result of a breach by the other of any of its
representations, warranties or covenants contained herein, in addition to such
other remedies it may have at law, the non-breaching party shall be entitled to
seek specific performance without the necessity of providing such bond as may
otherwise be required by the Court.


ARTICLE 11
MISCELLANEOUS


Section 11.1. Expenses.


      Except as and to the extent otherwise provided in this Agreement, if the
transactions contemplated by this Agreement are not consummated, Shareholders
and Buyer shall each pay their own respective expenses and the fees and expenses
of their respective counsel and other experts.


Section 11.2. Waivers.


      No action taken pursuant to this Agreement, including any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein or in any other documents. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach. Any party hereto may, at or
before the Closing, waive any conditions to its obligations hereunder which are
not fulfilled.


Section 11.3. Binding Effect; Benefits.


      This Agreement shall inure to the benefit of the parties hereto and shall
be binding upon the parties hereto and their respective successors and assigns.
Except as otherwise set forth herein, nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the parties hereto,
Buyer Indemnified Party, the Shareholders Indemnified Party or their respective
successors and assigns, any rights, remedies, obligations, or liabilities under
or by reason of this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 11.4. Assignment; Delegation.


      No party to this Agreement may assign its rights or delegate its
obligations hereunder without the prior written consent of all of the other
parties[; provided, however, that at Closing Buyer may assign this Agreement to
an entity in which Buyer holds and continues to hold a greater than ninety
percent (90%) equity interest, without the prior written consent of the Company
and Shareholders, provided, however, Buyer shall remain liable for the
performance of its obligations under this Agreement]. Any assignment or
delegation in violation of this Section 12.4 shall be null and void.


Section 11.5. Notices.


      All notices, requests, demands and other communications which are required
to be or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or after dispatch by
recognized overnight courier to the party to whom the same is so given or made:
 
If to Buyer, to:
 
Air Industries Group
1479 North Clinton Avenue
Bay Shore, NY 11706
Attn:  Peter Rettaliata
 
 
With a copy to:
Eaton & Van Winkle LLP
3 Park Avenue, 16th floor
New York, NY  10016
Attn:  Vincent J. McGill, Esq.
Phone: (212) 561-3604 (Direct)


or at such other address as Buyer may have advised the other parties hereto
in writing; and


If to either Shareholder, to:
Richard Rand
Eur Pac Corporation
112 Porter Street
Waterbury, CT 06708-38194524
 
Or
Peter Rand
Eur Pac Corporation
112 Porter Street
Waterbury, CT 06708-38194524




In either case, with a copy to:
James Ziogas, Jr.
271 Farmington Avenue
Bristol, Connecticut 06010
Phone (860) 584-2384


or at such other address as the Shareholders may have advised Buyer in writing;
and
 
 
26

--------------------------------------------------------------------------------

 
 
      All such notices, requests and other communication shall be deemed to have
been received on the date of delivery thereof (if delivered by hand) and on the
next business day after the sending thereof (if by recognized overnight
courier).


Section 11.6. Entire Agreement.


      This Agreement (including the Schedules and Exhibits hereto) and the other
Transaction Documents constitute the entire agreement and supersede all prior
agreements, statements, representations or promises, oral and written, among the
parties hereto with respect to the subject matter hereof. No party hereto shall
be bound by or charged with any written or oral arguments, representations,
warranties, statements, promises or understandings not specifically set forth in
this Agreement or in any Schedule or Exhibits hereto or any other Transaction
Documents, or in certificates and instruments to be delivered pursuant hereto
onor before the Closing.


Section 11.7.  Governing Law.


      This Agreement, and the rights and obligations of the parties hereto under
this Agreement, shall be governed by, construed and enforced in accordance with
the laws of the State of New York, without giving effect to the choice of law
principles thereof. Any action arising out of the breach or threatened breach of
this Agreement shall be commenced in a proper New York State court and each of
the parties hereby submits to the jurisdiction of such courts for the purpose of
enforcing this Agreement.


Section 11.8. Severability.


      If any term or provision of this Agreement shall to any extent be finally
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Agreement shall not be affected thereby, and each term and
provision of the agreement shall be valid and enforced to the fullest extent
permitted by law, provided that as so enforced, each of the parties receives
substantially all of the benefits contemplated hereby.


Section 11.9. Amendments.


      This Agreement may not be modified or changed except by an instrument or
instruments in writing signed by the party or parties against whom enforcement
of any such modification or amendment is sought.


Section 11.10. Transaction Taxes.


      Shareholders shall pay any and all taxes arising out of the transfer of
the Shares to Buyer and imposed upon the Shareholders regarding the sale of the
Business and transfer of ownership thereof to Buyer.


Section 11.11. Exhibits and Schedules.


      The Exhibits and Schedules attached hereto or referred to herein are
incorporated herein and made a part hereof. As used herein, the expression "this
Agreement" includes such Exhibits and Schedules.


Section 11.12. Press Releases and Public Announcements.


      Except as required by applicable law, rule or regulation, neither Buyer
nor Shareholders will issue any press release or make any public announcement
disclosing the execution and delivery of this Agreement. Notwithstanding the
foregoing, Buyer shall be permitted to file a Current Report on Form 8-(k) with
the Securities and Exchange Commission advising of the execution and delivery of
this Agreement and issue a press release, the substance of which shall be
subject to the consent of Shareholders, not to be unreasonably withheld, in
connection with such filing.
 
 
27

--------------------------------------------------------------------------------

 
 
      IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and deliver this Agreement as of the first date
written above.
 

  AIR INDUSTRIES GROUP            
By:
/s/ Peter Rettaliata                     /s/ Richard Rand     Richard Rand      
   
/s/ Peter Rand
   
Peter Rand
 

 
28

--------------------------------------------------------------------------------